      Case 4:19-cv-00943-DPM Document 12 Filed 06/23/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

SAMUEL L. THOMAS                                             PLAINTIFF
ADC #160799

v.                       No. 4:19-cv-943-DPM

DEXTER PAYNE, ADC Director,
Chief of Staff, Pine Bluff Central
Office; GIBSON, Warden, Varner
Unit; and FORREST, Doctor,
ORCU,ADC                                                 DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Thomas' s motion to voluntarily dismiss, Doc. 11, is granted.
This case will be dismissed without prejudice.
     So Ordered.


                                       D .P. Marshall Jr.
                                       United States District Judge
